DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 09/29/2022. It is noted that in the amendment, applicant has amended claims 1, 12 and 14. There is not any claim being added into or canceled from the application. The pending claims are claims 1-3, 7-10 and 12-15 (Note that claims 4-5 were canceled in the amendment of 12/20/2021 and claims 6 and 11 were canceled in the amendment of 06/13/2022) which claims are examined in the present office action.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 09/29/2022 and applicant's arguments provided in the mentioned amendment, pages 6-17, have been fully considered and yielded the following conclusions.
A) Regarding to the Claim Interpretation as set forth in the office action of 06/29/2022, applicant’s arguments as provided in the amendment of 09/29/2022, page 6, have been fully considered as are sufficient to overcome the Claim Interpretation set forth in the mentioned office action.
B) Regarding to the rejection of claims 1-3. 7-10 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 06/29/2022, the amendments to the claims as provided in the amendment of 09/29/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action.
However, the amendments to the claims raise new problems of 35 U.S.C. 112 as provided in the present office action.
C) Regarding to the rejection of claims 1-2, 7-9, and 12-15 under 35 U.S.C. 103 as being unpatentable over Trulson et al (US Publication No. 2017/0059841) in view of Paulus (US Publication No. 2010/0302630) and Song et al (US Patent No. 6,366,267); the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Paulus and Song et al as applied to claim 1 above, and further in view of Oleksy et al (US Publication No. 2003/0219754); and the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Trulson et al in view of Paulus and Song et al as applied to claim 1 above, and further in view of Atzler et al (US Publication No. 2018/0074305) as set forth in the office action of 06/29/2022, the amendments to the claims as provided in the amendment of 09/29/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-17, have been fully considered and are sufficient to overcome all mentioned rejections to the claims set forth in the mentioned office action.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 7-10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected because the disclosure, as originally filed, does not provided support for the feature that the duty ratio, which is a ratio of the bright and dark fringes, is 1:1 as recited in the claim on line 17.
Applicant’s respectfully invited to review the disclosure, as originally filed, in particular, in page 13 (lines 7-11), in which the specification disclose that the ratio is either 1:2 or 1:3. The disclosure, as originally field, does not disclose that the ratio is 1:1 as claimed.
b) Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the similar reason as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
6.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.       Claims 1-3, 7-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “a spacing of the light emitting units … the light emitting units” (lines 19-23). The mentioned feature makes the claim indefinite for the following reasons.
a1) The feature thereof “a spacing of the light emitting units” (line 19) is indefinite. What does applicant mean by the mentioned feature? Does applicant intend to mean --a spacing between two adjacent light emitting units--? See also claim 15 on line 3; 
a2) the feature thereof “a shape of the light emitting units” (lines 19-20) is misdescriptive of the invention as disclosed in the specification. Applicant is respectfully invited to review the specification in pages 12-13 which discloses that the spacing between two adjacent light emitting units is determined by a shape of the light emitting unit, not all light emitting units as claimed; and
a3) the feature thereof “the spacing between images” (line 22) lacks a proper antecedent basis.
b) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Allowable Subject Matter
8.	Claims 1-3, 7-10 and 12-15 would be allowable if rewritten to overcome the rejections of the claims under 35 USC 112 set forth in the present office action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
The microscopic imaging system as recited in each of claims 1 and 12 is allowable with respect to the prior art, in particular, the US Publication Nos. 2017/0059841; 2010/0302630; 2003/0219754 and 2018/0074305 and the US Patent No. 6,366,267 by the limitations regarding to a structured illumination source, a beam shaping lens, an objective lens wherein a spacing between two adjacent light emitting units of the structured illumination units satisfies the features thereof “a spacing of (between adjacent ?) the light emitting units … the light emitting units” (claim 1 on lines 19-23 or claim 12 on lines 19-23). 
It is noted that while a microscopic imaging system having a micro-sized structured illumination source constituted by an array of light emitting units formed on a substrate, a beam-shaping lens, a dichroic, an excitation filter, an emission filter, an objective lens, a tube lens and a detector is disclosed in the arts yielded from the combined product provided by the mentioned references; however, the combined product does not disclose the feature thereof “a spacing of (between adjacent ?) the light emitting units … the light emitting units” as recited in present claim 1 on lines 19-23 or recited in present claim 12 on lines 19-23.
Conclusion
10.       The US Patent Nos. 7,532,323 and 9,480,399 each is cited as of interest in that it discloses a microscope having an illumination system in which a light source is constituted by a plurality of light emitting elements and each light emitting elements is individually controlled. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872